Hammond, J.
If, as contended by tbe petitioner, the land, and not merely an easement therein, was included in the dower set off to the widow, then it passed to Batchelder by the deed given by the heirs to him after her death, and afterward by mesne conveyances to the petitioner, and now is owned by him in severalty. Symmes v. Drew, 21 Pick. 278. If, as contended by the respondent, not the land, but only an easement therein, was included in the set-off, then the land passed to Thomas L. Pickett by the deed of the administrator of the estate given to him before the death of the widow, and by mesne conveyances has passed to the respondent who holds the same in severalty. Either way there is no land owned by the petitioner and respondent in common, and for that reason the petition must be dismissed. The rights of the petitioner, if any she has, must be settled in some other proceeding.

Petition dismissed.